DETAILED ACTION
Status of the Claims
Claims 1, 3-8, and 10-14 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 01/22/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejection under 35 U.S.C. over the Lodi et al. reference is currently withdrawn in light of amendments made to the claims in the 01/22/2021 response.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Koyabashi et al., Yu et al., and Inan et al.
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyabashi et al. (Journal of Bioscience and Bioengineering, 2000, 89(1):55-61, of record) in view of Yu et al. (Appl Biochem Biotechnol, 2015, 175:535–548, of record) and further in view of Inan et al. (Biotechnology and Bioengineering, 2005, 93(4):771-778, of record). 
Regarding claims 1(in part), 3, 6, 8(in part), 10, and 13, Koyabashi teaches a method for highly expressing recombinant human serum albumin in Pichia pastoris (e.g. as per the Title and throughout), wherein the rHSA is on a plasmid (e.g. as per the MATERIALS AND METHODS section).
claims 1 and 8.
Regarding claims 1(in part), 4-5, 8(in part), and 11-12, Yu teaches the co-expression of protein disulfide isomerase (PDI) and the chaperone protein KAR2 (e.g. as per the Endoplasmic Reticulum Resident Proteins and their Effect on the Folding and Processing of Heterologous Proteins section at last paragraph of the section, stating that detailed investigation of effects with their co-expression “could increase the secretory production of the heterologous protein by 4-7-fold”).
Regarding claims 7 and 14, Inan teaches co-expression of protein disulfide isomerase (PDI) as an expression promoting factor gene in Pichia pastoris on a plasmid (e.g. as per Figure 1).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to co-express PDI and/or KAR2 as per Yu from a plasmid as per Inan when overexpressing rHSA in Pichia pastoris as per Koyabashi.  One of ordinary skill in the art would have been motivated to do so since Yu teaches that co-expression of PDI can potentially help increase expression of heterologous genes (e.g. as per the Endoplasmic Reticulum Resident Proteins and their Effect on the Folding and Processing of Heterologous Proteins section) and even mentions the need to increase expression of rHSA in P. pastoris (e.g. as per the Conclusions and Perspectives section), which is particular interest to Koyayashi, since they are trying to maximize the amount of HAS expressed due to the very large demands for the protein worldwide.  However, Yu is silent on exactly how one would express it in P. pastoris (for example, on a plasmid).  Inan similarly teaches that the co-P. pastoris, and teaches that one can co-express PDI on a plasmid (e.g. as per Figure 1).  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements were well known in the art, as per Kobayashi, Yu, and Inan, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 01/22/2021 remarks argue: no reasonable expectation of success.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
First, the remarks at pages 5-7 argue against the references separately, noting that while Yu discusses co-expression of multiple expression-enhancing factors to generally increase recombinant protein expression in P. pastoris, “the Kobayashi et al. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, the remarks at pages 5-7 “submits that that those skilled in the art would not have been able to predict, from the teachings of the cited art, the significantly beneficial effect of co-expressing HSA and PDI in Pichia pastoris, as demonstrated in the working examples of the current application”, concluding that “Yu does not suggest that PDI shall be used for enhancing HSA expression in Pichia pastoris”.  In apparent support for this allegation, the remarks cited the following quotations from the Conclusions and Perspectives section (pages 543-544) of the Yu reference (emphasis added by Applicant):
“Some reports have shown that the secretory production of various fused pharmaceutical polypeptides/proteins exhibits considerable differences even when they are expressed using the same vector and host system," 
"Finding ways of improving the ability of P. pastoris to achieve the efficient secretory production of heterologous proteins at the cellular level is still an important direction for further research"
"In an in-depth study of the molecular mechanisms of the secretory production of heterologous proteins, various limits should be considered comprehensively at the level of the whole system, and the secretion pathways of heterologous proteins should also be systematically optimized by genetic engineering"
In response to the assertions of lack of motivation to combine the references (specifically Applicant’s statement that “Yu does not suggest that PDI shall be used for enhancing HSA expression in Pichia pastoris”) and an alleged lack of reasonable success (specifically that “one skilled in the art in view of Yu would not have predicted that expressing PDI in Pichia pastoris would do any good to HSA expression, let alone expected the significant level of enhancement to HSA expression in both small-scale culturing (2.6 fold enhancement) and fermentation (2.8 fold enhancement) as demonstrated in the current Examples 15 and 16”), the examiner asserts that the actual teachings of Yu are not consistent with such conclusions.  For example, in the Introduction sections, Yu states that while “[a]s of 2005, more than 500 genes have been successfully expressed in P. pastoris” that “there is an urgent need to improve the yield of heterologous proteins in P. pastoris at the wholly cellular level” and they review several factors found to co-express with heterologous proteins in P. pastoris, including the instantly claimed PDI, KAR2/BiP, HAC1, and ERO1 proteins, as a means to increase heterologous protein production in general.  In support of this, Yu states on p. 537 “The complex mechanism of folding, processing, and screening heterologous proteins in the endoplasmic reticulum often becomes the main rate-limiting step in improving their secretory production. Currently, the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins”.  On p. 538, Yu states that P. pastoris have been investigated in detail ... The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold”.  Further, Yu states that “The over-expression of the HAC1 gene can significantly augment the production of the endogenous converting enzyme in S. cerevisiae.  The over-expression of the mature HAC1 mRNA can induce the production of a variety of molecular chaperones, enhancing the secretory production of rHSA, GM-CSF, and transferrin to varying degrees”, further noting that “The expression of the HAC1 gene from S. cerevisiae in P. pastoris can also increase the amount of heterologous proteins secreted to some extent” and that “There is also an improvement in the secretory production of heterologous proteins by over-expressing the HAC1 gene of P. pastoris”.  Yu does caution, however, that different proteins for overexpression in P. pastoris “needs to be evaluated on a case by case basis”.  Thus, while Yu acknowledges that the co-expression of one or more of the factors they discuss will not guarantee increased heterologous protein production in every case, it is noted that as per MPEP 2143.02, "the expectation of success need only be reasonable, not absolute", citing Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007).  In the Conclusions and Perspectives section on pages 543-544, Yu specifically addresses expression of complex proteins including rHSA in P. pastoris, musing that “it may be considered that it is not that P. pastoris ‘discriminates’ in its expression of different heterologous genes, but that there are differences in the degree of complexity of the molecular structures of heterologous proteins” and that they have observed that co-P. pastoris in correct protein folding, therefore increasing overall production and secretion of heterologous protein.  Yu states this on p. 537 “The complex mechanism of folding, processing, and screening heterologous proteins in the endoplasmic reticulum often becomes the main rate-limiting step in improving their secretory production. Currently, the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins”.  Therefore, the combination of Yu reviewing several cases wherein co-expression of factors including PDI, HAC1, ERO1, and KAR2 did increase heterologous protein expression in P. pastoris and their optimism and suggestion to try co-expression of the reviewed factors with more heterologous proteins (e.g. “It is worth investigating whether the HAC1 gene can improve the secretory production of heterologous proteins under the control of various promoters” as per page 540 and “there are differences in the degree of complexity of the molecular structures of heterologous proteins. This obviously results in differences in the degree of difficulty with which the host produces active molecules with natural conformations. Finding ways of improving the ability of P. pastoris to achieve the efficient secretory production of heterologous proteins at the cellular level is still an important direction for future research”) provide support to conclude that there was a reasonable, if not absolute, expectation for success in practicing the methods and products as claimed at the time of filing.
The remarks at page 7 state “Therefore, one skilled in the art in view of Yu would not have predicted that expressing PDI in Pichia pastoris would do any good to HSA expression, let alone expected the significant level of enhancement to HSA expression In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims are allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639